Citation Nr: 1242583	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-29 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1964 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

During most of the appeal period, the Veteran was represented by The American Legion through an agreement with the North Carolina Department of Veterans Affairs.  However, in July 2010, they notified VA that they were withdrawing from representation from the Veteran.  The record does not reflect that the Veteran subsequently authorized any VA-accredited representative to assist him with his claim.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's PTSD approximates no more than an occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks, sleep impairments, irritability, hypervigilance, an exaggerated startle response, and difficulty establishing and maintaining social and occupational relationships.






CONCLUSION OF LAW

The criteria for an increased rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  An April 2009 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  A VA examination was conducted in May 2009; the record reflects that this examination was adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

Although evaluating a service-connected disability requires a review of a Veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the June 2009 rating decision, the RO increased the rating of the Veteran's PTSD to 50 percent disabling effective April 6, 2009, the date of his claim for an increased rating.  PTSD is rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and a Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term such as in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

After review of the evidence of record, the Board finds that the evidence does not support greater than a 50 percent rating for the Veteran's PTSD.  While it is clear that the Veteran's PTSD causes problems with his familial relationships and ability to function in the working world, it does not result in such severe social and occupational impairment as to warrant a rating higher than that assigned in the June 2009 rating decision. 

The medical evidence of record does not reflect that the Veteran was ever found to be spatially disoriented or engaging in obsessional rituals during the appeal period.  Neither is there evidence that the Veteran's hygiene or appearance was lacking.  The Veteran reported at the May 2009 VA examination that his wife had to remind him to shower occasionally, since it had been his habit since his service in Vietnam to shower infrequently.  The VA examiner noted, however, that the Veteran's hygiene and appearance were both appropriate, and the Veteran's private treatment records do not reflect any findings that the Veteran was unable to maintain his appearance.  Normal speech was noted at the May 2009 VA examination.  Although the record contains many references to the Veteran's experience with nightmares, occurring roughly three to four times per week, and his hypervigilance wherein he did not like to have his back vulnerable, these symptoms are contemplated by the currently assigned rating. 

Constant panic or depression is also not shown by the record.  During the appeal period, the Veteran reported having between one and four panic attacks per week.  He also reported how he did not like to go to places that were crowded, including restaurants at busy times, and that he startled easily.  However, these symptoms and the frequency of the panic attacks in particular are contemplated by the currently assigned 50 percent rating.  Although, too, the Veteran reported occasionally experiencing depressive feelings to his private mental health professional, the record does not establish that the depression or the anxiety were so severe as to affect his ability to function more than the currently assigned rating. 

A Veteran's level of social and occupational functioning is the crux of any rating assigned under the General Rating Formula.  In this case, the Board finds no more than moderate social or occupational impairment, and that the currently assigned 50 percent correctly contemplates his level of functioning.  The May 2009 VA examiner specifically found that the Veteran had moderate psychosocial impairment and the Veteran's private treating mental health professional determined in March 2009 that he had moderate social impairment.  The Veteran has been married for approximately 34 years, and all reports indicate only occasional arguing and irritability, but an otherwise "okay" relationship.  The record also reflects a good relationship between the Veteran and his children, as reported during the May 2009 VA examination.  Although the Veteran reported not having many friends or socializing frequently, he did report visiting his local Veterans of Foreign Wars club every 3 weeks.  These reports reflect a difficulty, rather than an inability to form and continue social relationships, as contemplated by the next-higher 70 percent rating. 

Similarly, the level of occupational impairment shown by the record is no more than moderate, as noted by the VA examiner.  Although the Veteran's private mental health specialist noted in his March 2009 private letter that he was unable to sustain a work relationship and was permanently and totally disabled and unemployable, another private record dated that month noted that he had been employed in automobile sales.  The Veteran reported to the May 2009 VA examiner that when he was working, he had problems with hyperarousal, irritability, concentration, and memory, and found it difficult to get along with others.  Again, this reflects a difficulty, not an inability, to maintain work relationships at some level.  

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  See American Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A GAF score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

A GAF score does not automatically equate to any particular percentage in the Rating Schedule; rather, it is but one factor to be considered in conjunction with all the other evidence of record.  38 C.F.R. §§ 4.2, 4.6.  The May 2009 VA examiner assigned a GAF of 50 at that examination; the private mental health professional assigned consistent scores of 40 in visits between March 2009 and June 2009.  After review of the evidence, the Board finds that the GAF score of 50 more closely contemplates the Veteran's true symptomatology picture.  As noted above, GAF scores ranging from 31 to 40 contemplate impairment in reality testing or communication, or any major impairment in several areas, such as work, family relations, judgment, thinking or mood.  Although the Veteran responded affirmatively when presented with a prepared list of different types of hallucinations during private treatment, he denied having hallucinations during the May 2009 VA examination completed around that same time.  He did not report having hallucinations or delusions in any of the procedural documents he submitted to VA.  Further, as noted above, his multi-decade marriage and his intact relationship with his sons contradict the idea he has major impairment in family life.  While he reported one incident in which he got into a pushing fight with another person, this was the only lapse in judgment reported or documented during the appeal period, and all records reflect that he has no legal history to include this incident.  Ultimately, the Board does not find that the GAF scores assigned by his private practitioner are probative to project the level of social and occupational functioning. 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The assigned schedular rating is adequate.  Ratings in excess of that upheld herein are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  He has not required hospitalization for PTSD, and marked interference of employment has not been shown.  The Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required. 

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating for PTSD is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD is denied.


REMAND

On VA examination in May 2009, the Veteran reported that when he was working he had problems with hyperarousal, irritability, concentration, and memory, and found it difficult to get along with others.  Thus, via his reported psychiatric symptomatology, the Veteran has raised the issue of entitlement to a total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a total disability evaluation on the basis of individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim).  However, further development is needed prior to the adjudication of this claim.  In this regard, the Veteran should be sent a VCAA notice letter regarding the TDIU element of his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Thereafter, the RO should undertake any additional development deemed necessary to adjudicate the claim for TDIU benefits, especially in light of the conflicting March 2009 private evidence indicating that the Veteran was found to be totally disabled and unemployable at a time where he reported that he was employed.  

Accordingly, the TDIU claim is REMANDED for the following actions:

1.  Provide the Veteran with a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter should explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It should indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and that VA will attempt to obtain on his behalf.  It also should include information concerning the assignment of disability ratings and effective dates, keeping in mind that TDIU is part of an increased rating claim.

2.  Obtain all outstanding VA treatment records and any private medical records identified by the Veteran as relevant to his claim pursuant to 38 C.F.R. § 3.159(c).  

3.  Thereafter, review the Veteran's claims file and determine whether further development is warranted, to include obtaining additional medical evidence or medical opinion, as is deemed necessary.  If further action is required, it should be undertaken prior to further adjudication of the claim.

4.  Following completion of the above, adjudicate whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16 on the basis of his service-connected disabilities.  If the decision with respect to the claim is adverse to the Veteran, he should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


